                               Case 2:20-cv-00871-DAO Document 1 Filed 12/11/20 PageID.1 Page 1 of 1
JS 44 (Rev. 10/20)                                                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUC1'/0NS ON NEXT PAGE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                                                                          DEFENDANTS
        FITn40, LLC., a Utah limited liability company
                                                                                                                                                             Glanbia Nutritionals (Ireland} Limited, an Ireland limited
                                                                                                                                                             -------· ·              "1--L:- "'-�------- �l •• &..!j,.:---1- I :-.:a.-.1 --                                         a
      (b)      County of Residence of First Listed Plaintiff                                 ...,S...,a,...l�t ,..,,LLIICaWk..,,.e�----­                    County of Residence of First Listed Defendant                                      New Castle County
                                               (EXCEPT IN U.S. Pl�INTIFF CASES)                                                                                                                     (IN U.S. PLAINTIFF CASES ONH)
                                                                                                                                                            NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                           THE TRACT OF LAND INVOLVED.
                                                                                                                                                                                                Case: 2:20-cv-00871
     (C)       Attorneys (Firm Name, Address, and Telephone Number)                                                                                          Attorneys (I/Known)
                                                                                                                                                                                                Assigned To : Oberg, Daphne A.
                                                                                                                                                                                                Assign. Date : 12/11/2020
                Sam, Reynolds & Van Oostendorp, P.C.                                                                                                                                            Description: Fitn40 v. Glanbia Nutritionals Ireland Limited et al
                23 East Main Street, Vernal, Utah 84078                                                                                   II
 II. BASIS OF JURISDICTION (Place an "X" In OneBox Only)                                                                               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"1noneBoxfor Pla1n1iff
                                                                                                                                                       (For Diversity Cases Only)                                                              and OneBox for Defendant)
0I         U.S. Government                             I!] 3     Federal Question                                                                                                           PTF          DEF                                                          PTF      DEF
             Plaintiff                                               (U.S. Government Not a Party)                                             Citizen of This State                       O  1          0            Incorporated or Principal Place                 O4       04
                                                                                                                                                                                                                        ofBusiness In This State

02 U.S. Government                                    04         Diversity                                                                     Citizen ofAnother State                     02            D      2     Incorporated and Principal Place                Os l!]s
     Defendant                                                       (Indicate Citizenship of Parties in Item 1/1)                                                                                                      ofBusiness In Another State

                                                                                                                                               Citizen or Subject ofa                      03            D      3     Foreign Nation                                  06       06
                                                                                                                                                                                                                                                                               X
                                                                                                                                                 Foreign Country
 JV. NATURE OF SUIT (Place an "X"in OneBox On/                                                                                                                                                  Click here for: Nature of Suit Code Descri tions.

  110 Insurance                                                    PERSONAL INJURY                                      PERSONAL INJURY                   625 Drug Related SeiZW"C                       422 Appeal 28 USC 158                            375 False Claims Act
  120 Marine                                                      310 Airplane                   O                     365 Personal Injwy -                    ofProperty 21 USC 881                     423 Withdrawal                                   376 Qui Tam (31 USC
� I30 Miller Act                                                  315 Airplane Product                                          Product Liability         690 Other                                           28 USC 157                                      3729(a))
  140 Negotiable Insttument                                                 Liability            O                     367 Health Care/                                                                                                                   400 State Reapportionment
  ISO Recovery ofOverpayment                                      320 Assault. Libel &                                         Pharmaceutical                                                                                                             410 Antitrust
       & Enforcement ofJudgment                                             Slander                                            Personal lnjwy                                                X 820 Copyrights                                             430 Banks and Banking
D IS l Medicare Act                                              330 Federal Employers'                                        Product Liability                                                         830 Patent                                       450 Commerce
D 152 Recovery ofDefaulted                                                  Liability            O                     368 Asbestos Personal                                                             835 Patent - Abbreviated                         460 Deportation
       Student Loans                                              340 Marine                                                    Injwy Product                                                                 New Drug Application                        470 Racketeer Influenced and
       (Excludes Veterans)                                        345 Marine Product                                            Liability                                                                840 Trademark                                        Corrupt Organizations
0153 Recovery ofOverpayment                                                 Liability                              PERSONAL PROPERTY 1-r�����g.;.,��......f--J 880 Defend Trade Secrets                                                                   480 Consumer Credit
       ofVeteran's Benefits                                      350 Motor Vehicle               D                     370 Other Fraud                                                                        Act of2016                                      (IS USC 1681 or 1692)
D 160 Stockholders' Suits                                        3SS Motor Vehicle               D                     371 Truth in Lending                                                                                                               485 Telephone Consumer
D 190 Other Contract                                                       Product Liability     D                     380 Other Personal                 720 Labor/Management           l'!',�G.,.,�,. -.�SOO��IA:
                                                                                                                                                                                                                "!! !'!!
                                                                                                                                                                                                                                           · :::,�
                                                                                                                                                                                                                                          "'�·
                                                                                                                                                                                                                · '�h1S�E�G�UR-l:r.Yc�.�&..c
                                                                                                                                                                                                                                        !"!'       r--'
                                                                                                                                                                                                                                                              Protection Act
D l 95 Contract Product Liability                                360 Other Personal                                            Property Damage                 Relations                                 861 HIA (1395ft)                                 490 Cable/Sat TV
D 196 Franchise                                                            lnjwy                 D                     385 Property Damage                740 Railway Labor Act                          862 Black Lung (923)                             8SO Securities/Commodities/
                                                                 362 Personal lnjwy-                                           Product Liability          751 Family and Medical                         863 DIWC/DIWW (40S(g))                               Exchange
                                                                           Medical Malpractice                                                                 Leave Act                                 864 SSID Title XVI                               890 Other Statutory Actions

         210 Land Condemnation
                               -�O-P_ER�l:¥-...
...·....-�·· ...· ""!'RE�A�L�:PR            ·- ,...  ,:·....-...
                                                 ·,-__
                                                                  440 Other Civil Rights
                                                                                                                =------.......
                                                                                     �;.;;HTS��::..·�·-·-....-......................
                                                              : -·-....c"!"""!""!"IL_RI
                                                                                                                        Habeas Corpus:
                                                                                                                                                  ...,t::� 790 Other Labor Litigation
                                                                                                                                                           791 Employee Retirement
                                                                                                                                                                                                         865 RSI (40S(g))                                 891 Agricultural Acts
                                                                                                                                                                                                                                                          893 Environmental Matters
         220 Foreclosure                                          441 Voting                                           463 Alien Detainee                      Income Security Act                                                        rm              895 Freedom oflnformation
         230 Rent Lease & Ejectment                               442 Employment                                        S10 Motions to Vacate                                                            870 Taxes (U.S. Plaintiff                            Act
�
         240 Torts to Land                                        443 Housing/                                                 Sentence                                                                       or Defendant)                               896 Arbitration
         245 Tort Product Liability                                        Accommodations                              S30 General                                                                       871 IRS-Third Party                              899 Administrative Procedure
D        290 All Other Real Property                              445 Amer. w/Disabilities -                            S3S Death Penalty                                        , __ ,.                       26 USC 7609                                    Act/Review or Appeal of
                                                                           Employment                                  Other:                             462 Naturaliution Application                                                                       Agency Decision
                                                                 446 Amer. w/Disabilities -                            S40 Mandamus & Other               465 Other Immigration                                                                           950 Constitutionality of
                                                                           Other                                       SSO Civil Rights                        Actions                                                                                        State Statutes
                                                                                                                       SSS Prison Condition
                                                                                                                       560 Civil Detainee -
                                                                                                                               Conditions of
                                                                                                                               Confinement
 V. ORIGIN (Place an "X" in OneBox Only)
l!] I Original  02 Removed from                                                   03            Remanded from                        D4       Reinstated or              D S Transferred from D 6                               Multidistrict                  D 8 Multidistrict
          Proceeding                          State Court                                       Appellate Court                               Reopened                       Another District                                   Litigation -                         Litigation -
                                                                                                                                                                                   (specify)                                    Transfer                             Direct File
                                                           Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatuta unless diversity):
                                                           section 32 of the 1anham act 1s u.s.c. § 1114m
 VI. CAUSE OF ACTION                                       Brief description of cause:
                                                           Trademark lnfringment against Defendants
 VII. REQUESTED IN                                         0 CHECK IF THIS IS A CLASS ACTION                     DEMANDS                                   CHECK YES only if demanded in complaint:
      COMPLAINT:                                               UNDER RULE 23, F.R.Cv.P.                                                                    JURY DEMAND:         (!]Yes 0No
 VIII. RELATED CASE(S)
                                                                (See instructions):
       IF ANY                                                                                     JUDGE                ---------------- DOCKET NUMBER ------------
 DATE                                                                                                 SIGNATURE OF ATTORNEY OF RECORD
 12-11-2020
FOR OFFICE USE ONLY
     RECEIPT#                                  AMOUNT                                                       APPLYING IFP                                                       JUDGE                                             MAG.JUDGE
